The opinion dismissing this cause was correct, and was agreed to expressly by both my associates before it was handed down, though Judge Davidson was absent the day it was handed down. But as it is merely a matter of practice for the first time established, though wrong, I will not further discuss it.
In my opinion the petition in the divorce case was admissible in this, as an admission or statement by appellant, just as any other admission or statement by him would have been, and the court did not err in not limiting as it is claimed by appellant it should have been.
Judge Harper's opinion otherwise is correct, and unquestionably the law of and applicable to this case.
The authorities and principles cited by Judge Davidson in his *Page 144 
dissenting opinion, are wholly inapplicable to this case, and the questions decided therein.